Case: 21-50836   Document: 00516213246   Page: 1   Date Filed: 02/23/2022




          United States Court of Appeals
               for the Fifth Circuit                      United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                                                          February 23, 2022
                            No. 21-50836
                                                            Lyle W. Cayce
                          Summary Calendar
                                                                 Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Omero Rojas-Leal,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50843
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Belarmino Lorenzo-Lopez,

                                               Defendant—Appellant.
Case: 21-50836     Document: 00516213246         Page: 2     Date Filed: 02/23/2022

                                    No. 21-50836
                                  c/w No. 21-50843




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-281-1
                            USDC No. 4:21-CR-520-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Omero Rojas-Leal appeals his conviction and sentence for illegal
   reentry into the United States after having been ordered removed, in
   violation of 8 U.S.C. § 1326(a) and (b)(2), along with the revocation of the
   terms of supervised release he was serving at the time of the offense. He
   argues that § 1326(b) is unconstitutional because it allows a sentence above
   the otherwise applicable statutory maximum based on facts that are neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt.
   Because he does not address the validity of the revocation of his terms of
   supervised release or the sentences imposed upon revocation, he has
   abandoned any challenge to that judgment. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993).
          Rojas-Leal has filed an unopposed motion for summary disposition
   and a letter brief correctly conceding that the issue is foreclosed by the
   Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S.
   224 (1998), and merely seeks to preserve this claim for further review. See
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Because
   summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-50836    Document: 00516213246      Page: 3   Date Filed: 02/23/2022




                                No. 21-50836
                              c/w No. 21-50843

   406 F.2d 1158, 1162 (5th Cir. 1969), Rojas-Leal’s motion is GRANTED,
   and the judgments of the district court are AFFIRMED.




                                     3